FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of applicant's response received 9/22/2021.   The rejection of record under 35 USC § 112(a)(b), has not been overcome by Applicant's amendment and is hereby repeated and made FINAL. 
FINAL Claim Rejection - 35 USC § 112(a)(b)
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the exact appearance and scope of the design cannot be determined in the replacement figures filed on 9/22/2021.  In particular: 
The claim boundary is not clear. Portions of footwear are shown in both solid and broken lines. The figures lack surface shading or consistent showing of the solid lines showing the claim. The “L shaped” features along the sides and back of the footwear are shown in both solid and broken lines. It’s unclear if the surfaces inside of both solid and broken lines are claimed. Further, the Examiner has identified below portions that are not consistently drawn and have a different shape. The figures lack surface shading or a claim boundary to clearly identify the portions that are claimed. Due to a lack of consistency, clarity and a claim boundary, the scope and appearance of the claim are open to conjecture. 
Internal subject matter is shown between the outer “L shaped features” that is not enabled. There is no view that shows the full three dimensional design of the bottom of the footwear. Lines and spaces are shown between the outer, visible “L shaped features” the nature of which is unclear. 
See below.

    PNG
    media_image1.png
    843
    1438
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    752
    1052
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    760
    1245
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    359
    388
    media_image4.png
    Greyscale


A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends should follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm AZT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on 571-272-7609 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER L WATKINS/Examiner, Art Unit 2915